DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.  
In response to Final Communications received 6/23/2021, Applicant, on 1/13/2022, amended Claims 1, 8, and 15.  Claims 1-5, 8-12, and 15-19 are pending, are considered in this application, and have been rejected below.   

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant asserts that the claimed subject matter is eligible under 101 because this is not something that can be performed by a human being with a pencil and paper. Examiner disagrees as this is a mere assertion that the claims are eligible under 101.  Applicant does not state how or why these would not be considered abstract (other than stating they don’t preempt other solutions) under Prong 1, nor why they would be integrated with the limitations to overcome 101 under Prong 2 of the 2019 PEG, or even what technologies have been improved. Further, as per the rejection below, of both a “Mental Process” and “Certain Method of Organizing Human Activity”, which are clearly outlined as per the rejection below.  Further, the claims 
	Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant argues the claims have been amended to clarify the invention and thus are allowable. Examiner disagrees as per the updated rejection below, which was necessitated by the amendment, the claims are still rejected under 103, and further Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore, Applicant’s argument is considered non-persuasive, the combination of Hummel and Sweeny teaches the amended limitations of the claims, and the claims and their dependents are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 are directed to limitations for “storing the ride request in a database for a predetermined amount of time”, and there is nothing in Applicant’s drawing or specification that states this particularly, and the closest Examiner can find is:
“[0036]    The service interface 110 receives ride request data 171, handles the data, processes the data to translate it to the application manager 120. Because the service interface 110 can receive a large amount of data from the user devices (e.g. passenger devices 160 and driver devices 180), the application manager 120 handles and organizes the ride request data 171 for storage in one or more databases 150. For example, the data can be deleted, categorized into tables, etc. so that components of system 100 can easily access the data from the databases to retrieve necessary information. The application manager 120 also translates the list of ride requests to the driver devices 180 via the service manager 110.”

	Which is the only place where these tables are mentioned with a database, and there is nothing in the specification for the information being there a predetermined amount of time. Therefore this is new matter. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of 
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claims 1, 8, and 15 recite the limitations of “the closest driver device being given preference”.  This is improper antecedent basis.  For examination purposes, the closest driver device as “with a closest driver device being given preference”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations of receiving a ride request from a passenger, the ride request comprising a fare set by the passenger (Collecting information, an observation; a Mental Process; and Organizing and Tracking Information for a Commercial/Ride Interaction, a Certain Method of Organizing Human Activity); b. transmitting the ride request to a ride requests feed of a driver, with the feed displaying ride requests in chronological order (Sending information, a judgment, a Mental 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The network, database organized into tables, computerized system, processor, driver feed, driver device, and memory in the above steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the receiving, storing, and transmittingsteps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). The storing of information in a database organized into tables is well-known by one of ordinary skill in the art at the time. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification states: 
“[0029]    As described herein, a "passenger" or a "user" refers to individuals that are requesting or ordering an on-demand service. Also as described herein, a "driver" refer to individuals or entities that can provide the requested service. As an example, a user can request an on-demand service (e.g., Taxi service) using the system, and a service provider can communicate 
	
	Which shows that this is a generic computer system utilizing a generic computer (smartphones), as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the devices, network, etc., nor the receiving, storing, or transmissions steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible. 
	Independent Claims 8 and 15 also contains the identified abstract ideas, with the additional elements of a mobile computing device and a display, which are generic computer components and software, and thus not significantly more for the same reasons and rationale as above.

	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 8645193


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel (U.S. Publication No. 2017/020,0321) in view of Sweeney (U.S. Publication No. 2015/016,1564) in further view of O’Sullivan (U.S. Publication No. 2011/005,9693).

Regarding Claims 1, 8, and 15, Hummel teaches a computer-implemented method for requesting a ride with a specified fare set by a passenger (as in Fig. 2), the method being performed in connection with a computerized system comprising at least a processor and a memory ([0009-11] system and method which uses one or more processors and memory devices), the method comprising:
a. receiving, over a network ([0023] network for ride share network) in the computerized system a ride request from a passenger, the ride request comprising a fare set by the passenger (Fig. 7 receive a request from a passenger in the computer system using a mobile computer device as the driver devices of Fig. 1, the request comprises a fare as in Fig. 2), 
b. transmitting the ride request to a ride requests feed of a driver’s device (the request is sent to the feed of a driver, as in Fig. 3 where the driver can then accept or reject on their device); 
c. selecting the driver in response to the ride request from the passenger with the specified fare 
by receiving driver acceptance of an order ([0115] candidate drivers are identified/selected in response to ride request from the passenger with a specified fare as in Fig 2, and further uses factors such as ratings, cost, detour, max bid, etc.), 
determining a driver device location ([0111] selected driver’s location is used and determined by location data), 
determining a driver rating, wherein the driver selection is based on the determined driver device location and the determined driver rating ([0115] candidate drivers are identified/selected in response to ride request from the passenger with a specified fare as in Fig 2, and further uses factors such as ratings, cost, detour, max bid, etc.); and 
st one shown the results accepts, then the other selected candidate drivers become information that the other drivers have not been selected).
Although Hummel teaches acceptance of an order, and a priority order as above it does not explicitly state receiving driver requests for an order.
Sweeney teaches [0042] output at a group level of multiple transport requests for drivers, and this goes [0094] until acceptance of the ride share, and this is sent to multiple drivers, and further teaches notifications at many different points in the process such as in [0061] and in [0137] where there is a notification of any user (driver or rider) on the system.
Sweeney also teaches:
with the closest driver device being given preference ([0115] closest in time based on location, thus closest in location);
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the ride sharing with acceptance of Hummel with the ride sharing acceptance system with multiple drivers of Sweeney as they both are analogous art which solve problems with sharing rides between people, and the combination would lead to an increased efficiency of the system by allowing a faster service time and larger pool of drivers as taught in [0024] of Sweeney.

O’Sullivan teaches:
storing the ride request in a database for a predetermined amount of time, the database also storing ride requests from other passengers, the database being organized into tables, and in a chronological order in the feed (Figures 5b and 6b show tables on how the data is stored as well as what is called to show in the data by arrival time order and [0154-155] states the tables and how the information is portrayed for different functions); 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the ride sharing with ride requests using chats and activity feeds of the combination of Hummel and Sweeney with the ride sharing network system which uses arrival times that can be sorted and put in tables of O’Sullivan as they are all analogous art which solve problems with sharing rides between people, it is old and well-known to put information in chronological order as well as data in tables by one skill in the art, and the combination would lead to an increased efficiency of the system by maximizing the transport efficiency as taught in [0074] of O’Sullivan.
Examiner notes that Hummel teaches a mobile computing device ([0009] mobile computing devices) and display ([0073] display presenting a user interface).
Regarding Claims 2, 9, and 16, Hummel teaches wherein the ride request from the passenger is received using a graphical user interface generated ([0011] user interface) on a mobile computing device of the passenger ([0014] and Fig. 2 user interface on a mobile phone/computing device).
Regarding Claims 3, 10, and 17, Hummel teaches wherein the ride request from the passenger comprises destination information (Fig. 2 request from passenger comprises a origin/destination).
Regarding Claims 4, 11, and 18, Although Hummel teaches wherein the ride request from the passenger comprises location information, it does not explicitly state information on two or more destinations.
Sweeney teaches information on two or more destinations as in [0065] where information on two destination locations are used in coordination of the drivers for ridesharing.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claims 5, 12, and 19, Hummel teaches wherein the ride request from the passenger comprises one or more options requested by the passenger (Fig. 2 shows a Max bid, which is an option, and a pickup window, which shows two more options such as earliest time of window and latest time of window.)
Examiner notes Sweeney also teaches multiple user and driver preferences as in [0059] which are options.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170200321 A1
Hummel; Patrick et al.
Reputation Systems in Ride Share Platforms
US 20150161564 A1
Sweeney; Matthew et al.
SYSTEM AND METHOD FOR OPTIMIZING SELECTION OF DRIVERS FOR TRANSPORT REQUESTS
US 20140279172 A1
Walker; Jay S. et al.
Conditional Purchase Offer Management System
US 20130304524 A1
Cizaire; Claire
SYSTEM AND METHOD FOR JOINTLY OPTIMIZING PRICING AND SEAT ALLOCATION

Taylor, Acquenetta
System and method for using a universal payment card for transportation vehicles for hire
US 20150161554 A1
Sweeney; Matthew et al.
INTELLIGENT DISPATCH SYSTEM FOR SELECTING SERVICE PROVIDERS
US 20110059693 A1
O'Sullivan; Sean
Shared transport system and service network
US 20080195428 A1
O'Sullivan; Sean
Shared transport system and service network
US 20150254581 A1
Brahme; Amol
RIDESHARE SYSTEM AND METHOD TO FACILITATE INSTANT CARPOOLING
US 20170059347 A1
Flier; Holger-Frederik Robert et al.
Determining Improved Pick-Up Locations
US 20170148229 A1
Marco; Talmon et al.
SYSTEM FOR DIRECTING A TRANSPORATION REQUEST TO A DRIVER WITH AN INACTIVE STATUS BASED ON EXCEPTION CRITERIA
US 20160364823 A1
Cao; Raymond
SYSTEMS AND METHODS FOR ON-DEMAND TRANSPORTATION
US 20160364679 A1
Cao; Raymond
SYSTEMS AND METHODS FOR ON-DEMAND TRANSPORTATION
US 20160042303 A1
Medina; Mario A. et al.
DISPATCH SYSTEM AND METHOD OF DISPATCHING VEHICLES
US 20160034845 A1
Hiyama; Hiroki et al.
ARRANGING A TRANSPORT SERVICE FOR MULTIPLE USERS
US 20160027307 A1
Abhyanker; Raj V. et al.
SHORT-TERM AUTOMOBILE RENTALS IN A GEO-SPATIAL ENVIRONMENT
US 20150248689 A1
Paul; Sunil et al.
SYSTEMS AND METHODS FOR PROVIDING TRANSPORTATION DISCOUNTS
US 20150206267 A1
Khanna; Jahan et al.
SYSTEMS AND METHODS FOR PROVIDING A TRANSPORTATION MARKETPLACE
US 20150161752 A1
Barreto; Amos et al.
INTELLIGENT QUEUING FOR USER SELECTION IN PROVIDING ON-DEMAND SERVICES
US 20150081362 A1
Chadwick; Stephen C. et al.
CONTEXT-AWARE DISTRIBUTIVE TAXI CAB DISPATCHING
US 20140365250 A1
IKEDA; Takuro et al.
TRANSPORTATION SERVICE RESERVATION METHOD AND APPARATUS
US 20140172727 A1
Abhyanker; Raj V. et al.
SHORT-TERM AUTOMOBILE RENTALS IN A GEO-SPATIAL ENVIRONMENT
US 20140074757 A1
De Gennaro; Steven V. et al.
ESTIMATING TAXI FARE
US 20140067436 A1
GODDARD; Matt et al.
SYSTEMS AND METHODS FOR DEMAND RESPONSE PAYMENT OPTIONS
US 20130246207 A1
Novak; Kevin Mark et al.
SYSTEM AND METHOD FOR DYNAMICALLY ADJUSTING PRICES FOR SERVICES
US 20100153279 A1
Zahn; Walter
SYSTEMS AND METHODS FOR GLOBAL TRANSPORTATION,VETTING, AND PAYMENT

Huang; Qingfeng et al.
System and method for security enhanced rideshare
US 10147325 B1
Copeland; Jennifer L. et al.
Customization of sharing of rides
US 9904900 B2
Cao; Raymond
Systems and methods for on-demand transportation
US 8554608 B1
O'Connor; James
Driver controlled automated taxi service and devices
US 5604676 A
Penzias; Arno A.
System and method for coordinating personal transportation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/14/2022